CAE Inc. Consolidated Financial Statements Management's Report on Internal Control Over Financial Reporting 2 Independent Auditor's Report 2 Consolidated Financial Statements 4 Consolidated Statement of Financial Position 4 Consolidated Income Statement 5 Consolidated Statement of Comprehensive Income 6 Consolidated Statement of Changes in Equity 7 Consolidated Statement of Cash Flows 8 Notes to the Consolidated Financial Statements 9 Note 1 – Nature of Operations and Summary of Significant Accounting Policies 9 Note 2 – Changes in Accounting Policies 21 Note 3 – Business Combinations 24 Note 4 – Investments in Joint Ventures 26 Note 5 – Accounts Receivable 27 Note 6 – Inventories 27 Note 7 – Property, Plant and Equipment 28 Note 8 – Intangible Assets 29 Note 9 – Other Assets 30 Note 10 – Accounts Payable and Accrued Liabilities 31 Note 11 – Contracts in Progress 31 Note 12 – Provisions 32 Note 13 – Debt Facilities 33 Note 14 – Government Assistance 36 Note 15 – Employee Benefits Obligations 37 Note 16 – Deferred Gains and Other Non-Current Liabilities 40 Note 17 – Income Taxes 40 Note 18 – Share Capital, Earnings per Share and Dividends 43 Note 19 – Accumulated Other Comprehensive Loss 44 Note 20 – Employee Compensation 44 Note 21 – Impairment of Non-Financial Assets 44 Note 22 – Other Gains – Net 45 Note 23 – Restructuring, Integration and Acquisition Costs 45 Note 24 – Finance Expense – Net 45 Note 25 – Share-Based Payments 46 Note 26 – Supplementary Cash Flows Information 50 Note 27 – Contingencies 50 Note 28 – Commitments 50 Note 29 – Capital Risk Management 51 Note 30 – Financial Instruments 52 Note 31 – Financial Risk Management 55 Note 32 – Operating Segments and Geographic Information 62 Note 33 – Related Party Relationships 65 Note 34 – Related Party Transactions 67 Note 35 – Events After the Reporting Period ##TS Management’s Report on Internal Control Over Financial Reporting Management of CAE is responsible for establishing and maintaining adequate internal control over financial reporting (as defined in Rule 13a-15(f), 15d-15(f) under the Securities Exchange Act of 1934). CAE’s internal control over financial reporting is a process designed under the supervision of CAE’s President and Chief Executive Officer and Chief Financial Officer to provide reasonable assurance regarding the reliability of financial reporting and the preparation of the Company’s financial statements for external reporting purposes in accordance with Canadian generally accepted accounting principles. As of March31,2013, management conducted an assessment of the effectiveness of the Company’s internal control over the financial reporting based on the framework and criteria established in Internal Control – Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission. Based on this assessment, management concluded that the Company’s internal control over financial reporting as of March31,2013 was effective. M. Parent S. Lefebvre President and Chief Executive OfficerVice-president, Finance and Chief Financial Officer Montreal (Canada) May16,2013 Independent Auditor’s Report To the Shareholders of CAE Inc . We have completed integrated audits of CAE Inc. and its subsidiaries' 2013 and 2012 consolidated financial statements and their internal control over financial reporting as at March 31, 2013. Our opinions, based on our audits, are presented below. Report on the consolidated financial statements We have audited the accompanying consolidated financial statements of CAE Inc. and its subsidiaries, which comprise the consolidated statements of financial position as at March 31, 2013 and March 31, 2012 and the consolidated statements of income, comprehensive income, changes in equity, and cash flows for the years ended March 31, 2013 and March 31, 2012, and the related notes, which comprise a summary of significant accounting policies and other explanatory information . Management’s responsibility for the consolidated financial statements Management is responsible for the preparation and fair presentation of these consolidated financial statements in accordance with International Financial Reporting Standards as issued by the International Accounting Standards Board and for such internal control as management determines is necessary to enable the preparation of consolidated financial statements that are free from material misstatement, whether due to fraud or error. Auditor’s responsibility Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with Canadian generally accepted auditing standards and the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free from material misstatement. Canadian generally accepted auditing standards also require that we comply with ethical requirements. An audit involves performing procedures to obtain audit evidence, on a test basis, about the amounts and disclosures in the consolidated financial statements. The procedures selected depend on the auditor's judgment, including the assessment of the risks of material misstatement of the consolidated financial statements, whether due to fraud or error. In making those risk assessments, the auditor considers internal control relevant to the company’s preparation and fair presentation of the consolidated financial statements in order to design audit procedures that are appropriate in the circumstances. An audit also includes evaluating the appropriateness of accounting principles and policies used and the reasonableness of accounting estimates made by management, as well as evaluating the overall presentation of the consolidated financial statements. We believe that the audit evidence we have obtained in our audits is sufficient and appropriate to provide a basis for our audit opinion on the consolidated financial statements. 2 | CAE Year-End Financial Results 2013 Consolidated Financial Statements Opinion In our opinion, the consolidated financial statements present fairly, in all material respects, the financial position of CAE Inc. and its subsidiaries as at March 31, 2013 and March 31, 2012 and their financial performance and their cash flows for the years ended March 31, 2013 and March 31, 2012 in accordance with International Financial Reporting Standards as issued by the International Accounting Standards Board. Report on internal control over financial reporting We have also audited CAE Inc. and its subsidiaries’ internal control over financial reporting as at March 31, 2013, based on criteria established in Internal Control - Integrated Framework, issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO). Management’s responsibility for internal control over financial reporting Management is responsible for maintaining effective internal control over financial reporting and for its assessment of the effectiveness of internal control over financial reporting included in the accompanying Management’s Report on Internal Control over Financial Reporting. Auditor’s responsibility Our responsibility is to express an opinion on the company’s internal control over financial reporting based on our audit. We conducted our audit of internal control over financial reporting in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether effective internal control over financial reporting was maintained in all material respects. An audit of internal control over financial reporting includes obtaining an understanding of internal control over financial reporting, assessing the risk that a material weakness exists, testing and evaluating the design and operating effectiveness of internal control, based on the assessed risk, and performing such other procedures as we consider necessary in the circumstances. We believe that our audit provides a reasonable basis for our audit opinion on the company’s internal control over financial reporting. Definition of internal control over financial reporting A company’s internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles. A company’s internal control over financial reporting includes those policies and procedures that: (i)pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of the assets of the company; (ii) provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that receipts and expenditures of the company are being made only in accordance with authorizations of management and directors of the company; and (iii) provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use, or disposition of the company’s assets that could have a material effect on the financial statements. Inherent limitations Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions or that the degree of compliance with the policies or procedures may deteriorate. Opinion In our opinion, CAE Inc. and its subsidiaries maintained, in all material respects, effective internal control over financial reporting as at March 31, 2013, based on criteria established in Internal Control - Integrated Framework issued by COSO. [1] May 16, 2013 Montréal, Quebec, Canada 1 Chartered accountant auditor permit No.A123498 CAE Year-End Financial Results 2013 | 3 Consolidated Financial Statements Consolidated Statement of Financial Position As at March 31 (amounts in millions of Canadian dollars) Notes 2012 Assets Cash and cash equivalents $ $ 287.3 Accounts receivable 5 308.4 Contracts in progress : assets 11 245.8 Inventories 6 153.1 Prepayments 47.7 Income taxes recoverable 95.5 Derivative financial assets 30 10.3 Total current assets $ $ 1,148.1 Property, plant and equipment 7 1,293.7 Intangible assets 8 533.2 Deferred tax assets 17 24.1 Derivative financial assets 30 7.2 Other assets 9 177.4 Total assets $ $ 3,183.7 Liabilities and equity Accounts payable and accrued liabilities 10 $ $ 597.6 Provisions 12 21.6 Income taxes payable 10.9 Contracts in progress : liabilities 11 104.6 Current portion of long-term debt 13 136.0 Derivative financial liabilities 30 12.7 Total current liabilities $ $ 883.4 Provisions 12 6.0 Long-term debt 13 685.6 Royalty obligations 30 161.6 Employee benefits obligations 15 114.2 Deferred gains and other non-current liabilities 16 186.0 Deferred tax liabilities 17 91.8 Derivative financial liabilities 30 12.9 Total liabilities $ $ 2,141.5 Equity Share capital 18 $ $ 454.5 Contributed surplus 19.2 Accumulated other comprehensive loss 19 (9.8) Retained earnings 558.0 Equity attributable to equity holders of the Company $ $ 1,021.9 Non-controlling interests 20.3 Total equity $ $ 1,042.2 Total liabilities and equity $ $ 3,183.7 The accompanying notes form an integral part of these Consolidated Financial Statements. 4 | CAE Year-End Financial Results 2013 Consolidated Financial Statements Consolidated Income Statement Years ended March 31 (amounts in millions of Canadian dollars, except per share amounts) Notes 2012 Revenue 32 $ $ 1,821.2 Cost of sales 1,221.1 Gross profit $ $ 600.1 Research and development expenses 62.8 Selling, general and administrative expenses 256.4 Other gains – net 22 (21.2) Restructuring, integration and acquisition costs 23 - Operating profit $ $ 302.1 Finance income 24 (6.6) Finance expense 24 69.2 Finance expense – net $ $ 62.6 Earnings before income taxes $ $ 239.5 Income tax expense 17 57.5 Net income $ $ 182.0 Attributable to: Equity holders of the Company $ $ 180.3 Non-controlling interests 1.7 $ $ 182.0 Earnings per share from continuing operations attributable to equity holders of the Company Basic and diluted 18 $ $ 0.70 The accompanying notes form an integral part of these Consolidated Financial Statements. CAE Year-End Financial Results 2013 | 5 Consolidated Financial Statements Consolidated Statement of Comprehensive Income Years ended March 31 (amounts in millions of Canadian dollars) 2012 Net income $ $ 182.0 Foreign currency translation Net currency translation difference on the translation of financial statements of foreign operations $ $ 13.5 Net losses on certain long-term debt denominated in foreign currency and designated as hedges of net investments in foreign operations (3.9) Income taxes 0.8 $ $ 10.4 Net changes in cash flow hedges Effective portion of changes in fair value of cash flow hedges $ $ (8.7) Reclassifications to net income or to the related non-financial assets or liabilities (4.7) Income taxes 3.1 $ $ (10.3) Defined benefit plan actuarial losses Defined benefit plan actuarial losses $ $ (64.9) Income taxes 17.4 $ $ (47.5) Other comprehensive loss $ $ (47.4) Total comprehensive income $ $ 134.6 Attributable to: Equity holders of the Company $ $ 132.8 Non-controlling interests 1.8 $ $ 134.6 The accompanying notes form an integral part of these Consolidated Financial Statements. 6 | CAE Year-End Financial Results 2013 Consolidated Financial Statements Consolidated Statement of Changes in Equity Attributable to equity holders of the Company Year ended March 31, 2013 Common shares Accumulated other Non- (amounts in millions of Canadian dollars, Number of Stated Contributed comprehensive Retained controlling Total except number of shares) Notes shares value surplus loss earnings Total interests equity Balances, beginning of year 258,266,295 $ 454.5 $ 19.2 $ (9.8) $ 558.0 $ 1,021.9 $ 20.3 $ Net income - 139.4 139.4 3.0 Other comprehensive income (loss): Foreign currency translation - - - 2.4 - 2.4 0.1 Net changes in cash flow hedges - - - (9.2) - (9.2) - Defined benefit plan actuarial losses - (22.5) (22.5) - Total comprehensive income - $ - $ - $ (6.8) $ 116.9 $ 110.1 $ 3.1 $ Stock options exercised 482,250 3.9 - - - 3.9 - Optional cash purchase 1,683 - Stock dividends 18 1,228,831 12.1 - - (12.1) - - - Transfer upon exercise of stock options - 1.2 (1.2) - Share-based payments - - 3.9 - - 3.9 - Additions to non-controlling interests - 8.4 Dividends 18 - (37.1) (37.1) - Balances, end of year 259,979,059 $ 471.7 $ 21.9 $ (16.6) $ 625.7 $ 1,102.7 $ 31.8 $ Attributable to equity holders of the Company Year ended March 31, 2012 Common shares Accumulated other Non- (amounts in millions of Canadian dollars, Number of Stated Contributed comprehensive Retained controlling Total except number of shares) Notes shares value surplus loss earnings Total interests equity Balances, beginning of year 256,964,756 $ 440.7 $ 17.1 $ (9.8) $ 466.4 $ 914.4 $ 18.5 $ 932.9 Net income - 180.3 180.3 1.7 182.0 Other comprehensive income (loss): Foreign currency translation - - - 10.3 - 10.3 0.1 10.4 Net changes in cash flow hedges - - - (10.3) - (10.3) - (10.3) Defined benefit plan actuarial losses - (47.5) (47.5) - (47.5) Total comprehensive income - $ - $ - $ - $ 132.8 $ 132.8 $ 1.8 $ 134.6 Stock options exercised 538,600 4.4 - - - 4.4 - 4.4 Optional cash purchase 898 - Stock dividends 18 762,041 7.8 - - (7.8) - - - Transfer upon exercise of stock options - 1.6 (1.6) - Share-based payments - - 3.7 - - 3.7 - 3.7 Dividends 18 - (33.4) (33.4) - (33.4) Balances, end of year 258,266,295 $ 454.5 $ 19.2 $ (9.8) $ 558.0 $ 1,021.9 $ 20.3 $ 1,042.2 The total retained earnings and accumulated other comprehensive loss for the year ended March 31, 2013 was $609.1 million (2012 – $548.2 million). The accompanying notes form an integral part of these Consolidated Financial Statements. CAE Year-End Financial Results 2013 | 7 Consolidated Financial Statements Consolidated Statement of Cash Flows Years ended March 31 (amounts in millions of Canadian dollars) Notes 2012 Operating activities Net income $ $ 182.0 Adjustments to reconcile net income to cash flows from operating activities: Depreciation of property, plant and equipment 92.3 Amortization of intangible and other assets 33.5 Financing cost amortization 24 1.6 Deferred income taxes 17 36.4 Investment tax credits (14.5) Share-based compensation 25 4.7 Defined benefit pension plans 15 (13.1) Amortization of other non-current liabilities (12.0) Other (5.3) Changes in non-cash working capital 26 (71.7) Net cash provided by operating activities $ $ 233.9 Investing activities Business combinations, net of cash and cash equivalents acquired 3 $ $ (126.0) Joint ventures, net of cash and cash equivalents acquired 4 (27.6) Capital expenditures for property, plant and equipment (165.7) Proceeds from disposal of property, plant and equipment 34.4 Capitalized development costs (42.8) Enterprise resource planning (ERP) and other software (17.3) Other 5.0 Net cash used in investing activities $ $ (340.0) Financing activities Net borrowing under revolving unsecured credit facilities 13 $ $ 14.2 Net effect of current financial assets program 31 4.9 Proceeds from long-term debt, net of transaction costs 13 195.0 Repayment of long-term debt 13 (36.1) Repayment of finance lease 13 (32.8) Dividends paid (33.4) Common stock issuance 18 4.4 Other (0.7) Net cash provided by financing activities $ $ 115.5 Effect of foreign exchange rate changes on cash and cash equivalents $ - $ 1.5 Net increase in cash and cash equivalents $ $ 10.9 Cash and cash equivalents, beginning of year 276.4 Cash and cash equivalents, end of year $ $ 287.3 Supplemental information: Dividends received $ $ 4.7 Interest paid 49.4 Interest received 4.7 Income taxes paid 26.9 The accompanying notes form an integral part of these Consolidated Financial Statements. 8 | CAE Year-End Financial Results 2013 Notes to the Consolidated Financial Statements Notes to the Consolidated Financial Statements (Unless otherwise stated, all amounts are in millions of Canadian dollars) The consolidated financial statements were authorized for issue by the board of directors on May 16, 2013. NOTE 1 – NATURE OF OPERATIONS AND summary of SIGNIFICANT ACCOUNTING POLICIES Nature of operations CAE Inc. and its subsidiaries (or the Company) design, manufacture and supply simulation equipment services and develop integrated training solutions for the military, commercial airlines, business aircraft operators, aircraft manufacturers, healthcare education and service providers and the mining industry. CAE’s flight simulators replicate aircraft performance in normal and abnormal operations as well as a comprehensive set of environmental conditions utilizing visual systems that contain an extensive database of airports, other landing areas, flying environments, motion and sound cues to create a fully immersive training environment. The Company offers a range of flight training devices based on the same software used on its simulators. The Company also operates a global network of training centres in locations around the world. The Company’s operations are managed through five segments: (i) Training & Services/Civil (TS/C) – Provides commercial, business and helicopter aviation training for flight, cabin, maintenance and ground personnel and ab initio pilot training and crew sourcing services; (ii) Simulation Products/Civil (SP/C) – Designs, manufactures and supplies civil flight simulation training devices and visual systems; (iii) Simulation Products/Military (SP/M) – Designs, manufactures and supplies advanced military training equipment and software tools for air forces, armies and navies; (iv) Training & Services/Military (TS/M) – Supplies turnkey training services, simulation-based integrated enterprise solutions and maintenance and in-service support solutions; (v) New Core Markets (NCM) – Provides, designs and manufactures healthcare training services and devices and mining services and tools. CAE is a limited liability company incorporated and domiciled in Canada. The address of the main office is 8585 Côte-de-Liesse, Saint-Laurent, Québec, Canada, H4T 1G6. CAE shares are traded on the Toronto Stock Exchange and on the New York Stock Exchange. Basis of preparation The key accounting policies applied in the preparation of these consolidated financial statements are described below. These policies have been consistently applied to all years presented, unless otherwise stated. The consolidated financial statements have been prepared in accordance with Part I of the Canadian Institute of Chartered Accountants (CICA) Handbook (referred to as IFRS) as issued by the International Accounting Standards Board (IASB). The consolidated financial statements have been prepared under the historical cost convention, except for the following items measured at fair value: derivative financial instruments, financial instruments at fair value through profit and loss, an available‑for‑sale financial asset and liabilities for cash-settled share-based arrangements. The functional and presentation currency of CAE Inc. is the Canadian dollar. Basis of consolidation Subsidiaries Subsidiaries are all entities (including special purpose entities) over which the Company has the power to govern the financial and operating policies to obtain benefits from its activities. Subsidiaries are fully consolidated from the date control is obtained and they are de-consolidated on the date control ceases. Joint ventures Joint ventures are accounted for under the proportionate consolidation method. Joint ventures are entities in which the Company exercises joint control by virtue of a contractual agreement. The Company’s investment in joint ventures includes goodwill identified on acquisition, net of any accumulated impairment loss. Gains and losses realized on internal sales with joint ventures are eliminated, to the extent of the Company’s interest in the joint venture. CAE Year-End Financial Results 2013 | 9 Notes to the Consolidated Financial Statements Business combinations Business combinations are accounted for under the acquisition method. The consideration transferred for the acquisition of a subsidiary is the fair value of the assets transferred, the liabilities incurred and the equity interests issued by the Company, if any, at the date control is obtained. The consideration transferred includes the fair value of any liability resulting from a contingent consideration arrangement. Acquisition-related costs, other than share and debt issue costs incurred to issue financial instruments that form part of the consideration transferred, are expensed as incurred. Identifiable assets acquired and liabilities assumed in a business combination are measured initially at their fair value at the acquisition date. If a business combination is achieved in stages, the Company remeasures its previously held interest in the acquiree at its acquisition-date fair value and recognizes the resulting gain or loss, if any, in net income. The excess of the consideration transferred over the fair value of the Company’s share of the identifiable net assets acquired is recorded as goodwill. Contingent consideration classified as a provision is measured at fair value, with subsequent changes recognized in income. If the contingent consideration is classified as equity, it is not remeasured until it is finally settled within equity. New information obtained during the measurement period, up to 12 months following the acquisition date, about facts and circumstances existing at the acquisition date will affect the acquisition accounting. Non-controlling interests Non-controlling interests (NCI) represent equity interests in subsidiaries owned by outside parties. The share of net assets of subsidiaries attributable to non-controlling interests is presented as a component of equity. Changes in the Company’s ownership interest in subsidiaries that do not result in a loss of control are accounted for as equity transactions. The Company treats transactions with non-controlling interests as transactions with equity owners of the Company. For interests purchased from non-controlling interests, the difference between any consideration paid and the relevant share acquired of the carrying value of net assets of the subsidiary is recorded in equity.
